CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement on Form N-1A of Hawaiian Tax-Free Trust and to the use of our reports dated May 27, 2010 on the financial statements and financial highlights of Hawaiian Tax-Free Trust.Such financial statements and financial highlights appear in the 2010 Annual Report to Shareholders, which is incorporated by reference into the Statement of Additional Information. /s/ TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania July 29, 2010
